Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means”, and “said,” should be avoided.

The disclosure is objected to because of the following informalities: The first paragraph of the specification lacks a priority statement.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “characterized in that” should be removed from the claim, given the fact that it does not describe any physical structure of the invention.  Appropriate correction is required.

The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is also indefinite due to the fact that the phrase “a tire” in line 10 is a double recitation. This limitation has been previously set forth in the claim. Therefore, it is unclear whether the “tire” set forth in line 10 is the same element as previously set forth in the claim, or is an additional element of the invention.
	Claim 1 is further indefinite due to the fact that it is unclear what is actually being claimed by the phrase “on going from” in line 16. This phrase is generally narrative and indefinite (see section 9 below). 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	An example of narrative and indefinite language is lines 10-17 of claim 1.

Claim 1 recites the limitation "its ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation is only inferentially claimed. Namely, this limitation has not been previously set forth in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernoni (6,763,865) in view of Martenet (3,172,787). Bernoni shows a wheel rim having all of the features as set forth in the above claims, except as noted below.
	First, it should be noted that the limitation that the rim is “for a braked aircraft wheel” is merely an intended use, and receives no patentable weight.
	Per claims 1 and 5, Bernoni shows a wheel 1 including a rim (collectively 2-3) having ends terminated by flanges, the outer surface of the rim (2-3) receiving a tire. The rim (2-3) is connected by a wheel disk 4 to a hub that is connected to an axle. The rim (2-3) is designed to receive a brake “on the inside” on one side of the wheel disk 4. The rim is formed of two half-rims (2 and 3) connected together by bolts 5 through the wheel disk 4. 
	Bernoni does not show the outer circular portion 12 of the rim (2-3) on the wheel disk side where the brake is “received” having a profile with two slopes that flares towards the flange.
	Per claims 2-4, Martenet teaches the use of a rim having end flanges 1-2 and an outer surface that receives a tire. The rim is formed as an outer circular portion, which includes a profile having two slopes (generally rim portion 5 has a first slope indicated by angle 7, and rim portion 4 has a second slope indicated by angle 32). The first slope angle 7 is 4 degrees, while the second slope angle 32 is 15 degrees. The first slope extends towards the location of a wheel disk, while the second slope extends towards the flange 2. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the outer circular portion 12 of the half-rim 3 of Bernoni in the manner taught by Martenet, as a substitute equivalent configuration, dependent upon the amount of space needed on the inside portion of the wheel rim for vehicle components, such as brakes, suspension, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel rim structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617